DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
	As to claims 1-20, Habraken cited on the WIPO rejection does not teach
a piezoelectric transducer, coupled to the superconducting qubit, to transduce the microwave photon into a phonon; a mechanical resonator, coupled to the piezoelectric transducer, to absorb the phonon; and a solid-state artificial atom qubit, having an electron spin coupled to a strain induced in the mechanical resonator through absorption of the phonon, to receive the quantum state.
Habraken section 6 is an overview of the technology at the time of writing , Reference “Quantum ground state and single-phonon control of a mechanical resonator,” cited in relation to the piezoelectric is not converting a microwave to a phonon instead it is coupled to superconducting qubit and as the qubit oscillates it also oscillates. Further section 6.2.2 is not taught in conjunction with this feature of 6.2.1 instead this is an overview of  the technology in relation to hybrid atoms. Habraken does not suggest integrating the two. Thus Habraken does not teach the piezoelectric transducer required as well as the coupling.
Pirkkalainen Hybrid circuit cavity quantum electrodynamics with a micromechanical resonator teaches a hybrid circuit but instead of coupling via the strain couples via a converted optical photon.
Further there is no suggestion to convert a microwave to a phonon and couple the phonon to the artificial atom via a strain. 
Kuriziki teaches using phonon as an intermediary but before the coupling take place it converted to an optical qubit to couple to the artificial atom.
El-Kady (9928827) teaches a phononic bus structure but the prior art as a whole does not teach and or suggest coupling the superconducting qubit to an artificial atom via the bus.
Thus the prior art fails to teach or suggest for claim 9  emitting a microwave photon from the superconducting qubit, the microwave photon representing a quantum state of the superconducting qubit; transducing the microwave photon into a phonon; absorbing the phonon in a mechanical resonator; and coupling the strain in the mechanical resonator to an electron spin of the solid-state artificial atom qubit so as to cause the electron spin to encode the quantum state.
And for claim 15, an artificial-atom-based quantum memory; and a phononic bus, coupled to the superconducting quantum processing unit and to the artificial-atom-based quantum memory, to transfer a quantum state between the superconducting quantum processing unit and the artificial-atom-based quantum memory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896